Name: 2013/806/EU: Commission Decision of 17Ã December 2013 establishing the ecological criteria for the award of the EU Ecolabel for imaging equipment (notified under document C(2013) 9097) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  information technology and data processing;  technology and technical regulations;  marketing
 Date Published: 2013-12-28

 28.12.2013 EN Official Journal of the European Union L 353/53 COMMISSION DECISION of 17 December 2013 establishing the ecological criteria for the award of the EU Ecolabel for imaging equipment (notified under document C(2013) 9097) (Text with EEA relevance) (2013/806/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) thereof, After consulting the European Union Eco-labelling Board, Whereas: (1) Under Regulation (EC) No 66/2010, the EU Ecolabel may be awarded to products which have a reduced environmental impact during their entire life cycle. (2) Regulation (EC) No 66/2010 provides that specific EU Ecolabel criteria are to be established according to product groups. (3) The criteria aim, in particular, at promoting products that have a reduced environmental impact along their life cycle, which are resource efficient including energy efficient, and which contain a limited amount of hazardous substances. Since the main environmental impacts of imaging equipment along the life cycle are related to the use of paper, energy consumption and the use of hazardous substances, the products with improved performance on these aspects should be promoted. It is therefore appropriate to establish EU Ecolabel criteria for the product group imaging equipment. (4) The EU Ecolabel criteria will complement the ecodesign requirements for imaging equipment to be placed on the EU market that are laid down in a self-regulation measure concluded by the industry under Directive 2009/125/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for the setting of ecodesign requirements for energy-related products (2). The self-regulation measure was recognised by the European Commission in the Report from the Commission to the European Parliament and the Council on the voluntary ecodesign scheme for imaging equipment (3). (5) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 1. The product group imaging equipment shall comprise products which are marketed for office or domestic use, or both, and produce printed images, in the form of paper document or photo, through a marking process from one or both of the following: (a) a digital image, provided by a network or card interface; (b) a hardcopy through a copying process. Imaging equipment which have the additional function to produce a digital image from a hard copy through a scanning process are included in the scope of this Decision. This Decision shall apply to products which are marketed as printers, copiers and multifunctional devices. 2. Fax machines, digital duplicators, mailing machines and scanners are excluded from the scope of this Decision. 3. Large products which are not typically used in household and office equipment shall also be excluded from the scope of this Decision where they meet one of the following technical specifications: (a) standard black and white format products with maximum speed over 66 A4 images per minute; (b) standard colour format products with maximum speed over 51 A4 images per minute; (c) designed for A2 media and larger; or (d) products marketed as plotters; speed to be rounded to the nearest integer. Article 2 For the purpose of this Decision, the following definitions shall apply: (1) printer means a commercially available imaging product that serves as a hard copy output device, and is capable of receiving information from single-user or networked computers, or other input devices, where the unit is capable of being powered from a wall outlet or from a data or network connection; (2) copier means a commercially available imaging product whose sole function is the production of hard copy duplicates from graphic hard copy originals, where the unit is capable of being powered from a wall outlet or from a data or network connection; (3) multifunction device means a commercially available imaging product which is a physically integrated device or a combination of functionally integrated components that performs two or more of the core functions of copying, printing, scanning, or faxing, where the unit is capable of being powered from a wall outlet or from a data or network connection and the copy functionality is distinct from single sheet convenience copying offered by fax machines; (4) packaging means all products made of any materials of any nature used for the containment, protection, handling, delivery and presentation of goods, from the producer to the user; (5) recycling means any recovery operation by which waste materials are reprocessed into products, materials or substances whether for the original or other purposes, including the reprocessing of organic material but not energy recovery and reprocessing into materials that are to be used as fuels or for backfilling operations; (6) reuse means any operation by which products or components that are not waste are used again for the same purpose for which they were conceived; (7) reused content (of a product) means the content of a product which has undergone a reuse operation; (8) cartridge anti-reutilisation devices means devices fitted on the cartridge and or software/hardware that is necessary for the cartridge functioning that result in hampering the direct cartridge reuse; (9) spare part means an interchangeable part that is kept in an inventory and used for the repair or replacement of failed parts; (10) consumables means articles other than electricity which are also marketed separately from the main imaging equipment and that are necessary for the product operation; (11) networked equipment means equipment that can connect to a network and has one or more network ports; (12) network port means a wired or wireless physical interface of the network connection located at the equipment through which the equipment is able to be remotely activated; (13) networked equipment with high network availability (HiNA equipment) means equipment with one or more of the following functionalities as the main function(s): router, network switch, wireless network access point, hub, modem, VoIP telephone, video phone; (14) large format printing equipment means printing equipment designed for printing on A2 media and larger, including those designed to accommodate continuous-form media above 406 mm wide. Article 3 The criteria for awarding the EU Ecolabel under Regulation (EC) No 66/2010, for a product falling within the product group imaging equipment defined in Article 1 of this Decision as well as the related assessment and verification requirements, are set out in the Annex. Article 4 The criteria and the related assessment requirements set out in the Annex, shall be valid for four years from the date of adoption of this Decision. Article 5 For administrative purposes, the code number assigned to the product group imaging equipment shall be 43. Article 6 This Decision is addressed to the Member States. Done at Brussels, 17 December 2013. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) OJ L 285, 31.10.2009, p. 10. (3) COM(2013) 23 final. ANNEX EU ECOLABEL CRITERIA AND ASSESSMENT AND VERIFICATION REQUIREMENTS Criteria for awarding the EU Ecolabel to imaging equipment: PAPER MANAGEMENT 1. Availability of N-up printing 2. Duplex printing 3. Use of recycled paper ENERGY EFFICIENCY 4. Energy efficiency INDOOR AIR EMISSIONS 5. Restriction on indoor emissions NOISE EMISSIONS 6. Noise emissions SUBSTANCES AND MIXTURES IN IMAGING EQUIPMENT 7. Excluded or limited substances and mixtures (a) Hazardous substances and mixtures (b) Substances listed in accordance with Article 59(1) of Regulation (EC) No 1907/2006 8. Mercury in light sources REUSE, RECYCLING AND END-OF-LIFE MANAGEMENT 9. Design for disassembly INK AND TONER CONSUMABLES 10. Design for recycling and/or reuse of toner and/or ink cartridges 11. Toner and/or ink cartridge take-back requirement 12. Substances in ink and toners OTHER CRITERIA 13. Packaging 14. Warranty, guarantee of repairs and supply of spare parts 15. User information 16. Information appearing on the EU Ecolabel The specific assessment and verification requirements are indicated within each criterion. All imaging equipment applying for EU Ecolabel must fulfil the criteria. Where the applicant is required to provide declarations, documentation, analyses, test reports, or other evidence to show compliance with the criteria, it is understood that these may originate from the applicant and/or his supplier(s) and/or their supplier(s), as appropriate. Where appropriate, test methods other than those indicated for each criterion may be used if their equivalence is accepted by the competent body assessing the application. Where possible, the testing should be performed by laboratories that meet the general requirements of European Standard EN ISO 17025 or equivalent. Where appropriate, competent bodies may require supporting documentation and may carry out independent verifications. PAPER MANAGEMENT Criterion 1. Availability of N-up printing Imaging equipment shall offer as a standard feature the capability to print and/or copy two or more pages of a document on one sheet of paper when the product is managed by original software provided by the manufacturer. Assessment and verification: the applicant shall provide to the awarding competent body a declaration of compliance with those requirements including an explanation as to how users can access the printing of two or more pages on one sheet of paper. Criterion 2. Duplex printing Imaging equipment with a maximum operating speed for monochrome printing and/or copying of 19 images per minute (ipm) or more for A4 size paper shall be equipped with an automatic double-side print/copy unit. The duplex printing and/or copying function shall be set as default in the original software provided by the manufacturer. For the devices receiving a printing order from a computer, a message should be formulated by the manufacturer and displayed on the computer screen of the user when the default setting is changed into one-side printing. The content of this message should highlight the fact that one-side printing mode will contribute to significantly higher environmental impacts than double-side printing. Assessment and verification: the applicant shall provide to the awarding competent body a declaration of compliance with those requirements including declaration of the speed for monochrome printing and an explanation as to which message and where and when such message for devices receiving a printing order from computer, is displayed to users. Criterion 3. Use of recycled paper Imaging equipment shall be capable of processing recycled paper made of 100 % post-consumer paper that meets the requirements of EN 12281:2002. Assessment and verification: the applicant shall provide to the awarding competent body a declaration of compliance with those requirements. Criterion 4. Energy efficiency (a) The energy consumption of the product shall fulfil the energy efficiency requirements of Energy Star v.2.0 (1) criteria for imaging equipment. (b) Power consumption in a condition providing networked standby: (i) the power consumption of equipment with HiNA functionality, in a condition providing networked standby into which the equipment is switched by the power management function, or a similar function, shall not exceed 3,00 W; (ii) the power consumption of other networked equipment in a condition providing networked standby into which the equipment is switched by the power management function, or a similar function, shall not exceed 1,50 W; (iii) networked equipment that has one or more standby mode(s) shall comply with the requirements for these standby mode(s) when all network ports are disconnected or, for wireless network ports, the network ports are deactivated; (iv) the power consumption limits as stipulated at points (i) and (ii) above shall not apply to large format printing equipment and to printing equipment with a power supply of a rated power larger than 750 W. Assessment and verification: As regards point (a): the applicant shall provide to the competent bodies a declaration of compliance with the energy efficiency requirements as set in Energy Star v.2.0 and a test report with the results of the energy efficiency test according to the methods specified in Energy Star. Energy Star v.2.0 labelled products are deemed to comply with the requirements of this criterion and the applicant shall submit a copy of the Energy Star registration form. As regards point (b): the applicant shall provide to the competent bodies a declaration that it meets the criteria including a test report stating the consumption in the network standby mode. INDOOR AIR EMISSIONS Criterion 5. Restriction on indoor emissions In the use phase the product shall not emit the air pollutants listed in Table 1 in amounts higher than the maximum emission rates: Table 1 Maximum emission rates for air pollutants Maximum emission rate in mg/h Monochrome printing Colour Printing Ready mode 1 (Desktop products) 1 (Desktop products) TVOC (3) 2 (Floor-mounted equipment, Volume > 250 litres) 2 (Floor-mounted equipment, Volume > 250 litres) Printing mode (sum of Ready + Printing mode) TVOC (3) 10 18 Benzene < 0,05 < 0,05 Styrene 1,0 1,8 Not identified single VOC substances (3) 0,9 0,9 Ozone (2) 1,5 3,0 Dust (2) 4,0 4,0 All the maximum emission rates set out in Table 1 shall be measured in accordance with the requirements described in Blue Angel RAL UZ 171 of July 2012 (4). Assessment and verification: the applicant shall submit to the competent body a test report containing the results of the emission test according to the methods specified in Blue Angel RAL UZ 171 of July 2012. The testing laboratory performing the test shall be accredited according to EN ISO/IEC 17025. The applicant shall attach a copy of the valid accreditation certificate of the test laboratory. NOISE EMISSIONS Criterion 6. Noise emissions The noise emission shall be rated by the declared A-weighted sound power level depending on printing speed per minute given in dB with one decimal place accuracy (or in B with two decimal places accuracy). The declared A-weighted sound power level LWAd of the product shall not exceed the following limits while operating: (a) for monochrome printing  the A-weighted sound power level limit value LWAd,lim,bw shall be determined depending on the operating speed Sbw given with one decimal place accuracy according to the following formula: LWAd,lim,bw = A-weighted sound power level limit for monochrome printouts given in dB (b) for colour printing  the A-weighted sound power level limit value LWAd,lim,co shall be determined depending on the operating speed Sco given with one decimal place accuracy according to the following formula: LWAd,lim,co = A-weighted sound power level limit in dB for colour printouts (c) in addition, for both monochrome and colour printing  the A-weighted sound power level limit value LWAd,lim,bw and LWAd,lim,co shall not exceed an upper limit of 75,0 dB: For serial electrophotographic colour devices with Sco  ¤ 0,5 Sbw the sound power level shall be determined and indicated. For assessment purposes compliance with LWAd,lim,bw for monochrome printouts with printing speed Sbw shall be considered exclusively. Assessment and verification: the applicant shall demonstrate compliance with the criteria requirements and submit a test report containing the results of the A-weighted sound power according to the methods specified in ISO 7779 3rd edition (2010). The testing laboratory performing the test must be accredited according to EN ISO/IEC 17025 as well as according to ISO 7779 for acoustic measurements. The applicant shall attach a copy of the valid accreditation certificate of the test laboratory. SUBSTANCES AND MIXTURES IN IMAGING EQUIPMENT Criterion 7. Excluded or limited substances and mixtures (a) Hazardous substances and mixtures According to Article 6(6) of Regulation (EC) No 66/2010 the EU Ecolabel may not be awarded to any product or any article of it as defined in Article 3(3) of Regulation (EC) No 1907/2006 of the European Parliament and of the Council (5) or homogenous part of it that contains substances meeting criteria for classification with the hazard statements or risk phrases as specified in Table 2 in accordance with Regulation (EC) No 1272/2008 of the European Parliament and of the Council (6) or Council Directive 67/548/EC (7), or substances referred to in Article 57 of Regulation (EC) No 1907/2006. In case the threshold for classification of a substance or mixture with a hazard class differs from the one of a risk phrase than the former prevails. The risk phrases in Table 2 generally refer to substances. However, if information on substances cannot be obtained, the classification rules for mixtures apply. Substances or mixtures which change their properties through processing and thus become no longer bioavailable, or undergo chemical modification in a way that removes the previously identified hazard are exempted from criterion 7(a). Table 2 Hazard statements and Risk Phrases Hazard Statement Risk Phrase H300 Fatal if swallowed R28 H301 Toxic if swallowed R25 H304 May be fatal if swallowed and enters airways R65 H310 Fatal in contact with skin R27 H311 Toxic in contact with skin R24 H330 Fatal if inhaled R23/26 H331 Toxic if inhaled R23 H340 May cause genetic defects R46 H341 Suspected of causing genetic defects R68 H350 May cause cancer R45 H350i May cause cancer by inhalation R49 H351 Suspected of causing cancer R40 H360F May damage fertility R60 H360D May damage the unborn child R61 H360FD May damage fertility. May damage the unborn child R60/61/60-61 H360Fd May damage fertility. Suspected of damaging the unborn child R60/63 H360Df May damage the unborn child. Suspected of damaging fertility R61/62 H361f Suspected of damaging fertility R62 H361d Suspected of damaging the unborn child R63 H361fd Suspected of damaging fertility. Suspected of damaging the unborn child R62-63 H362 May cause harm to breast fed children R64 H370 Causes damage to organs R39/23/24/25/26/27/28 H371 May cause damage to organs R68/20/21/22 H372 Causes damage to organs through prolonged or repeated exposure R48/25/24/23 H373 May cause damage to organs through prolonged or repeated exposure R48/20/21/22 H400 Very toxic to aquatic life R50 H410 Very toxic to aquatic life with long-lasting effects R50-53 H411 Toxic to aquatic life with long-lasting effects R51-53 H412 Harmful to aquatic life with long-lasting effects R52-53 H413 May cause long-lasting harmful effects to aquatic life R53 EUH059 Hazardous to the ozone layer R59 EUH029 Contact with water liberates toxic gas R29 EUH031 Contact with acids liberates toxic gas R31 EUH032 Contact with acids liberates very toxic gas R32 EUH070 Toxic by eye contact R39-41 Concentration limits for substances or mixtures which may be or have been assigned the hazard statements or risk phrase listed in Table 2, meeting the criteria for classification in the hazard classes or categories, and for substances meeting the criteria set out in point (a), (b) or (c) of Article 57 of Regulation (EC) No 1907/2006, shall not exceed the generic or specific concentration limits determined in accordance with Article 10 of Regulation (EC) No 1272/2008. Where specific concentration limits are determined they shall prevail over the generic ones. Concentration limits for substances meeting criteria set out in point (d), (e) or (f) of Article 57 of Regulation (EC) No 1907/2006 shall not exceed 0,1 % weight by weight. The final product shall not be labelled with a hazard statement. For imaging equipment, the substances/components in Table 3 are exempted from the obligation in Article 6(6) of Regulation (EC) No 66/2010 following application of Article 6(7) of the same Regulation: Table 3 Derogated substance/components Articles with weight below 25 g All hazard statements and risk phrases Homogeneous parts of complex articles with weight below 25 g All hazard statements and risk phrases Inks and toners and cartridges All hazard statements and risk phrases Nickel in stainless steel of all types other than of high-sulphur grades (S > 0,1 %) 2-(2H-benzotriazol-2-yl)-4-(1,1,3,3,-tetramethylbutyl)phenol CAS 3147-75-9 Triphenylphosphine CAS 603-35-0 (1-methylethylidene)di-4,1-phenylene tetraphenyl diphosphate (BDP) CAS 5945-33-5 and CAS 181028-79-5 when it is used as pure and not with technical quality of equal or less than 90 % BDP Assessment and verification: for the product or any article or homogenous part of it, the applicant shall provide a declaration of compliance with criterion 7(a), together with related documentation, such as declarations of compliance signed by their suppliers, on the non-classification of the substances or materials with any of the hazard classes associated to the hazard statements referred to in Table 2 in accordance with Regulation (EC) No 1272/2008, as far as this can be determined, as a minimum, from the information meeting the requirements listed in Annex VII to Regulation (EC) No 1907/2006. This declaration shall be supported by summarised information on the relevant characteristics associated to the hazard statements referred to in Table 2, to the level of detail specified in Sections 10, 11 and 12 of Annex II to Regulation (EC) No 1907/2006. Information on intrinsic properties of substances may be generated by means other than tests, for instance through the use of alternative methods such as in vitro methods, by quantitative structure activity models or by the use of grouping or read-across in accordance with Annex XI to Regulation (EC) No 1907/2006. The sharing of relevant data across the supply chain is strongly encouraged. The information provided shall relate to the forms or physical states of the substance or mixtures as used in the final product. For substances listed in Annexes IV and V to Regulation (EC) No 1907/2006 which are exempted from registration obligations under points (a) and (b) of Article 2(7) of that Regulation, a declaration by the applicant shall suffice to comply with criterion 7(a). (b) Substances listed in accordance with Article 59(1) of Regulation (EC) No 1907/2006 No derogation from the exclusion in Article 6(6) of Regulation (EC) No 66/2010 shall be given concerning substances identified as substances of very high concern and included in the list provided for in Article 59(1) of Regulation (EC) No 1907/2006 (8), present in mixtures, in an article or in any homogeneous part of a complex article in concentrations > 0,1 %. Specific concentration limits determined in accordance with Article 10 of Regulation (EC) No 1272/2008 shall apply in cases where the concentration is lower than 0,1 %. Assessment and verification: reference to the list of substances identified as substances of very high concern shall be made on the date of application. The applicant shall provide a declaration of compliance with criterion 7(b), together with related documentation, including declarations of compliance signed by the material suppliers and copies of relevant Safety Data Sheets for substances or mixtures in accordance with Annex II to Regulation (EC) No 1907/2006 for substances or mixtures. Concentration limits shall be specified in the safety data sheets in accordance with Article 31 of Regulation (EC) No 1907/2006 for substances and mixtures. Criterion 8. Mercury in light sources Mercury or its compounds shall not intentionally be added to light sources used in imaging equipment. Assessment and verification: the applicant shall declare to the competent body that the light sources of the product do not contain more than 0,1 mg of mercury or its compounds per lamp. The applicant shall also provide a brief description of the lighting system used. REUSE, RECYCLING AND END-OF-LIFE MANAGEMENT Criterion 9. Design for disassembly The manufacturer shall demonstrate that the imaging equipment can be easily dismantled by professionally trained personnel using the tools usually available to them, for the purpose of repairs and replacements of worn-out parts, upgrading older or obsolete parts, and separating parts and materials, ultimately for recycling or reuse. Assessment and verification: a report shall be submitted with the application detailing the dismantling of the imaging equipment. It shall include an exploded diagram, in written or digital form, of the product, labelling the main components as well as identifying any hazardous substances in components. INK AND TONER CONSUMABLES Criterion 10. Design for recycling and/or reuse of toner and/or ink cartridges The products must accept remanufactured toner and/or ink cartridges. The products shall be designed taking reuse of toner and/or ink cartridge into consideration. The design of the cartridge recommended by the manufacturer (OEM) for use in the product shall promote its durability. Devices and practices that would prevent its reutilisation (sometimes referred to as anti-reutilisation devices/practises) shall not be present or applied. This requirement shall not apply to imaging equipment that is not using cartridges. Assessment and verification: the applicant shall declare compliance with the criterion. The applicant shall provide to the competent body a copy of the user information. The applicant shall submit instructions on how the cartridge can be remanufactured and/or refilled or provide a proof (i.e. one sample) that cartridges has been remanufactured or refilled following the provided instructions. Criterion 11. Toner and/or ink cartridge take-back requirement The applicant shall offer to users a take-back system for the return, in person or by shipment, of toner and/or ink modules and toner and/or ink containers supplied or recommended by the applicant for use in the product, in order to channel such modules and containers to reuse and/or material recycling with preference given to reuse. This also applies to residual toner containers. Third parties may be subcontracted to perform this task and they shall be provided with instructions for proper handling of residual toner. Non-recyclable product parts shall be properly disposed. Modules and containers shall be taken back free of charge by the return facility named by the applicant. The product documents shall include detailed information on the return system. Assessment and verification: a declaration that a take back system is offered to users for toner and/or ink modules and toner and/or ink containers and that such consumables collected are channelled for reuse and/or recycling signed either by the applicant or by the subcontracted third parties shall be provided to the awarding competent body. Criterion 12. Substances in ink and toners (a) No substances may be added to toners and inks (including solid inks) supplied or recommended by applicant for use in the product which contain mercury, cadmium, lead, nickel or chromium-VI-compounds as constituents. High molecular weight complex nickel compounds as colorants shall be exempted. Production-related contamination by heavy metals, such as cobalt and nickel oxides shall be kept as low as technically possible and economically reasonable. (b) Azo colorants that might release carcinogenic aromatic amines appearing on the list of aromatic amines according to Annex XVII to Regulation (EC) No 1907/2006, shall not be used in toners and inks supplied or recommended by the applicant for use in the product. (c) Only those substances which are listed as so-called existing substances in Annex II to Commission Regulation (EC) No 2032/2003 (9) may be added as active biocides to inks supplied or recommended by the applicant for use in the product. Assessment and verification: the applicant shall declare compliance with those requirements. A declaration of compliance signed by the ink and toner supplier(s) and copies of relevant safety data sheets about materials and substances shall also be provided to the awarding competent body. OTHER CRITERIA Criterion 13. Packaging Where cardboard boxes are used for the final packaging, they shall be made of at least 80 % recycled material. Where plastic bags are used for the final packaging, they shall be made of at least 75 % of recycled material or they shall be biodegradable or compostable, in agreement with the definitions provided by the EN 13432 or equivalent. Assessment and verification: the applicant shall declare compliance with those requirements and copies of material specifications from packaging material suppliers, shall also be provided to the competent body. Only primary packaging, as defined in Directive 94/62/EC of the European Parliament and of the Council (10) is subject to the criterion. Criterion 14. Warranty, guarantee of repairs and supply of spare parts The applicant shall provide a guarantee (or warranty) for repair or replacement of minimum 5 years. The applicant shall ensure that a supply of spare parts and necessary infrastructure for equipment repair is available for a period of at least 5 years after the end of production of a given model and that users are informed about the guaranteed availability of spare parts. This clause shall not apply in the case of unavoidable and temporary circumstances that are beyond manufacturers control such as a natural disaster. Assessment and verification: the applicant shall declare to the competent body the guarantee of repairs and supply of spare parts and provide samples of the product information sheet and warranty terms to the awarding competent body. The applicant can also make available spare parts for its product, free of charge or at a cost, via third parties. Criterion 15. User Information The applicant shall inform the user, in all the languages of the countries in which the product is marketed, as follows: (a) Environmental relevance of paper consumption The following message shall be included in the instruction manual of the product: The main environmental impacts of this product along its life cycle are related to the consumption of paper. The less paper is used the lower the overall life cycle environmental impacts. It is recommended to apply double side printing and make use of the function of multiple page printing in one paper sheet. (b) Noise When the measured A-weighted sound power level of the device exceeds 63,0 dB(A), the following message shall be included in the instruction manual of the product: This device has noise emissions LWAd higher than 63,0 dB(A) and is not suitable for use in rooms where people do primarily intellectual work. This device should be placed in a separate room because of its noise emission. (c) Ink and toner cartridges: the following message shall be included in the instruction manual of the product: The cartridges of this equipment are designed for reuse. It is recommended to reuse the cartridge as this is saving resource. In addition, the cartridge ink yield and the yield of number of printouts shall be clearly written on the packaging of the recommended for use (OEM) cartridge. Criterion 15(c) is not applicable to cartridge free imaging equipment. (d) A guide shall be provided with instructions on how to maximise the environmental performance of the particular imaging equipment (covering paper management functions, energy efficiency functions, waste management of the product and of any consumables such as ink and/or toner cartridges) in written form as a specific part of the user manual and in digital form accessible via the manufacturers website. Such specific part of the user manual shall also include information on the percentage of total recycled and reused content by mass of the product. (e) Recycled paper: the following message shall be included in the instruction manual of the product: This product is capable of processing recycled paper made of 100 % post-consumer paper Assessment and verification: a declaration signed by the manufacturer declaring compliance with those requirements and evidence of the required user information in the form of a copy of the booklet or manual where the information is presented shall be provided by the applicant to the awarding competent body. A copy of the instruction manual shall be supplied to the awarding competent body. This manual shall be available for free access on the manufacturers website. Criterion 16. Information appearing on the EU Ecolabel Optional label with text box shall contain the following text: (a) Designed for efficient paper management (b) High energy efficiency (c) Minimised use of hazardous substances The guidelines for the use of the optional label with the text box can be found in the Guidelines for the use of the EU Ecolabel logo on the website: http://ec.europa.eu/environment/ecolabel/documents/logo_guidelines.pdf Assessment and verification: the applicant shall provide a sample of the imaging equipment showing the label, together with a declaration of compliance with this criterion. (1) https://energystar.gov/products/specs/node/148 (2) Only for electro-graphic (EP)-printing. (3) The list of the identified VOCs in the measuring method is provided in Blue Angel Ral UZ 171 of July 2012, Annex S-M Chapter 4.5. (4) http://www.blauer-engel.de/en/products_brands/vergabegrundlage.php?id=259 (5) OJ L 396, 30.12.2006, p. 1. (6) OJ L 353, 31.12.2008, p. 1. (7) OJ 196, 16.8.1967, p. 1. (8) http://echa.europa.eu/chem_data/authorisation_process/candidate_list_table_en.asp (9) OJ L 307, 24.11.2003, p. 1. (10) OJ L 365, 31.12.1994, p. 10.